Citation Nr: 0601463	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-32 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
WY


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for tear 
of the medial collateral ligament, post-operative, with 
traumatic degenerative joint disease of the right knee. 

2.  Entitlement to service connection for a left 
biceps/forearm disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and D.E.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1992.  
He received numerous military distinctions, to include the 
Distinguished Service Cross, the Silver Star and two Purple 
Heart Medals.  Since June 2005, he has had a 90 percent 
combined compensation rating.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office in Salt Lake City, Utah.  The claims file was then 
transferred to the RO at Cheyenne, Wyoming, to afford the 
veteran a travel board hearing in connection with this 
appeal.  The veteran and D.E. testified at the hearing before 
the undersigned in Cheyenne in September 2005; a transcript 
of that hearing is associated with the claims file.

The Board observes that the veteran originally filed a claim 
of entitlement to service connection for a left forearm 
condition in February 2002.  In his August 2002 notice of 
disagreement, the veteran indicated that such was the result 
of a partial tear of his lower left biceps and, in a 
September 2003 notice of disagreement, he stated that his 
left biceps repair/left forearm disability was related to his 
military service. As such, even though the RO characterized 
this issue as entitlement to service connection for a left 
forearm disability, the Board has recharacterized the issue 
as entitlement to service connection for a left 
biceps/forearm disability to more accurately reflect the 
veteran's claim. 

The Board also notes that the September 2002 rating decision 
granted service connection for degenerative joint disease of 
the right hip, evaluated as 10 percent disabling, effective 
January 26, 2002.  Thereafter, the veteran perfected his 
appeal with respect to the propriety of the initially 
assigned rating.  In his November 2003 substantive appeal, 
the veteran indicated that he believed he had a marked 
(severe) right hip disability warranting a 30 percent rating 
as opposed to a slight hip disability warranting only a 10 
percent rating.  Thereafter, in an April 2004 Decision Review 
Officer (DRO) decision, the veteran was granted a 30 percent 
evaluation for such disability, effective January 26, 2002.  
Such document indicated that, as the veteran had stated that 
he wanted a 30 percent rating for his right hip disability, 
such was considered a total grant of the benefit sought on 
appeal in regard to this issue.  Subsequent rating decisions 
dated in May 2004 and July 2005 granted a 100 percent rating 
effective April 20, 2004, for right hip replacement surgery 
and, thereafter, a 50 percent rating effective June 1, 2005, 
respectively.  Therefore, as the veteran had limited his 
appeal to whether he is entitled to a 30 percent rating for 
his right hip disability and such was granted, this issue is 
no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).

At the veteran's September 2005 Board hearing, he testified 
that he had current medical problems with his left knee.  His 
representative indicated that the veteran may possibly want 
to submit a claim of entitlement to service connection for a 
left knee disorder in the future.  If the veteran wishes to 
file a claim for such disability, he should inform the RO so 
that appropriate action may be taken. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran's right knee disability is manifested by 
severe degenerative joint disease with painful motion limited 
to 18 to 114 degrees, and slight instability that requires 
the use of a brace, without evidence of malunion or nonunion 
of the tibia and fibula.

3.  A left biceps/forearm disorder is not shown in service 
and there is no competent medical evidence demonstrating that 
such is related to a disease or injury that had its onset in, 
or is otherwise related to, service; and arthritis was not 
manifested within one year of service discharge.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 30 
percent for tear of the medial collateral ligament, post-
operative, with traumatic degenerative joint disease of the 
right knee, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262 
(2005).

2.  The criteria for a separate 10 percent rating, and no 
more, for right knee instability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005); VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. 
Reg. 63,604 (1997).

3.  A left biceps/forearm disorder was not incurred in or 
aggravated by the veteran's active duty military service and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board must first ensure that the appeal has been properly 
processed and developed.  For consideration is the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted on November 9, 2000 (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005)).  The law eliminated certain requirements and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his claims for an increased rating for his 
right knee disability and for service connection for a left 
biceps/forearm disorder in February 2002 and the RO's initial 
unfavorable decision was issued in September 2002, after the 
veteran had been notified of the VCAA provisions in April 
2002, in accordance with Quartuccio and Pelegrini II, supra.  

In April 2002, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him obtain evidence 
necessary to support his claim, to include medical records, 
employment records, and records from other Federal agencies.  
The veteran was informed that he must provide adequate 
identifying information for such records and that it was his 
responsibility to ensure that VA received all requested 
records.  He was further notified that he should inform VA 
whether there was any additional information or evidence that 
he believed would support his claim.  Specifically, he was 
advised that, if he wished for VA to obtain private medical 
records, he should complete and return VA Form 21-4142, 
Authorization and Consent to Release Information to VA.  
Also, if there were additional Federal records (i.e. VA 
Medical Center records and military hospital records) that he 
believed would support his claim and he wished for VA to 
obtain them, he should so inform VA of the name of the 
facility, the address, the condition treated, and the dates 
of treatment.   

The April 2002 letter notified the veteran that, in order to 
establish entitlement to service connection, the evidence 
must show a current disability and a nexus between such and 
service.  Such letter also informed him that, in order to 
establish entitlement to an increased rating, the evidence 
must show that his service-connected disability had increased 
in severity such that current symptomatology more closely 
approximated the rating schedule criteria for the next higher 
evaluation.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that he was otherwise fully notified of the 
need to provide VA any evidence pertaining to his claims.  In 
this regard, the RO informed the veteran in the September 
2002 and October 2002 rating decisions, the September 2003 
statement of the case, and the April 2004 supplemental 
statement of the case of the reasons for the denial of his 
claims and, in so doing, informed him of the evidence that 
was needed to substantiate those claims.  The September 2002 
and October 2002 rating decisions informed the veteran of the 
law regarding service connection and explained that his claim 
for service connection for a left biceps/forearm disorder was 
denied because there was no evidence showing any relationship 
between his current disability and his military service.  
Pertinent to the veteran's increased rating claim, the 
September 2002 rating decision advised him that, absent 
requiring a knee brace as a result of nonunion of the tibia 
and fibula and looseness, he was not entitled to a rating in 
excess of 30 percent.  

Moreover, the September 2003 statement of the case and the 
April 2004 supplemental statement of the case included a 
recitation of the procedural history of the veteran's claims, 
the adjudicative actions taken, the evidence received, and 
the relevant laws and regulations, to include VA's duties to 
assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  In such 
documents, the veteran was again advised that the evidence 
did not show entitlement to the benefits sought.  
Additionally, of course, the veteran provided testimony at 
the September 2005 hearing.  Therefore, for the foregoing 
reasons, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical records, October 1995 records from 
Langley Air Force Base in Virginia, VA treatment records, a 
January 2002 X-ray report from Casper Medical Imaging, Inc., 
and July 2002 and January 2004 VA examination reports are of 
record.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  The Board notes that, at his September 
2005 Board hearing, the veteran indicated that he may be able 
to secure additional medical evidence.  As such, the 
undersigned Veterans Law Judge held the record open for 60 
days; however, no additional evidence has been received.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
Pertinent to the veteran's increased rating claim, he was 
most recently afforded VA examinations in July 2002 and 
January 2004.  The examinations were conducted by physicians 
who considered factors relevant to the veteran's claim.  The 
examination reports contain findings pertinent to evaluation 
of the veteran's service-connected right knee disability 
under governing law and regulations.  The veteran has not 
submitted medical evidence that suggests such disability has 
worsened significantly since January 2004, the time of his 
last VA examination.  Nor has he contended that the VA 
examinations, when considered together with all the evidence, 
are inadequate for rating purposes.  Based on these facts, 
the Board concludes that the medical evidence of record is 
sufficient to evaluate the veteran's increased rating claim 
and further examination is not necessary.  

Pertinent to the veteran's service connection claim, the 
Board finds that a current VA examination to determine 
whether the veteran's claimed left biceps/forearm disorder is 
etiologically related to service is unnecessary to decide his 
claim.  No competent medical evidence suggesting such causal 
connection has been submitted or identified by the veteran 
and any current medical opinion linking such disability to 
the veteran's military service would necessarily be based 
solely upon history provided by the veteran years after 
service.  Evidence of a "disability alone is not enough."  
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  
Therefore, the Board finds that further medical examination 
is not necessary and the Board may proceed with the 
adjudication of the veteran's service connection claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2005).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of 
disability evaluation is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5010 provides that traumatic arthritis is 
rated under Diagnostic Cod 5003, pertinent to degenerative 
arthritis.  Under Diagnostic Code 5003, arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003.  The normal range of knee motion is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Under Diagnostic Code 5259, a 10 percent rating is warranted 
for symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.

Diagnostic Code 5262 governs impairment of the tibia and 
fibula.  Such provides for a 30 percent evaluation where 
there is malunion of the tibia and fibula with marked knee or 
ankle disability.  A 40 percent evaluation is warranted where 
there is nonunion of the tibia and fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

Also, separate ratings under Diagnostic Code 5260 (limitation 
of flexion of the leg) and Diagnostic Code 5261 (limitation 
of extension of the leg) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-04 (September 17, 2004), 
published at 69 Fed. Reg. 59,990 (2004).  Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.  

Diagnostic Codes 5256, 5258, and 5263 pertain to knee 
ankylosis, dislocated semilunar cartilage, and genu 
recurvatum, respectively. 

The evidence reflects that the veteran's right knee 
disability is manifested by severe degenerative joint disease 
with painful motion limited to 18 to 114 degrees and slight 
instability that requires the use of a brace.  He does not 
have malunion or nonunion of the tibia and fibula.

Specifically, an October 2001 VA treatment record reveals 
complaints of right knee pain.  The veteran indicated that 
his right knee had been bothering him for the prior 6 or 7 
years, but had continued to get worse.  He also had a Baker's 
cyst on the right knee.  On physical examination, the veteran 
had a noticeable valgus deformity, which was stable with 
varus and valgus stresses and on anterior and posterior 
stressing.  He was neurovascularly intact distally.  The 
veteran had noted crepitus of his patellofemoral joint.  
Posteriorly, there was a noticeable popliteal cyst, which was 
quite palpable.  Such was nontender.  X-rays showed severe 
degenerative joint disease of the right knee with a valgus 
deformity.  The veteran's knee was basically bone on bone on 
the lateral compartment.  There were osteocytes noted 
throughout his knee.  The assessment was degenerative joint 
disease, most significant for the right valgus deformity.

A January 2002 X-ray report from Casper Medical Imaging, 
Inc., reflects an impression of advanced osteoarthritis of 
the right knee with chondrocalcinosis of the menisci.  

A February 2002 VA treatment record shows that the veteran 
was given a cane secondary to right hip and knee 
osteoarthritis.  Also in February 2002, the veteran 
complained of right hip and knee problems.  It was noted that 
he sustained a severe medial collateral ligament injury while 
in the Marines.  He had a reconstruction at that time and 
also had a lateral meniscectomy from another injury during 
rugby.  It was recorded that the veteran had a lot of 
discomfort in the right lower extremity with weight bearing 
and was having difficulty with ambulation secondary to pain.  
Upon physical examination, the right knee had a range of 
motion of 3 to 120 degrees of flexion.  He was stable to 
varus and valgus stress as well as to anterior and posterior 
stress.  The veteran had significant lateral-sided joint line 
tenderness.  The patella glided fairly well.  His distal 
sensory and motor functions were normal in the right lower 
extremity.  The veteran had an obvious valgus deformity.  X-
rays of the right knee showed a valgus deformity with end-
stage disease along the lateral compartment.  He appeared to 
have an attenuated medial collateral ligament and a 
contracted lateral collateral ligament.  The assessment was 
end-stage arthritis of the right knee.  The veteran was 
placed on the waiting list for a total knee arthroplasty.

A May 2002 VA treatment record reflects that the veteran was 
in need of a total joint replacement for his right knee and 
was on a waiting list for such.  It was noted that the 
veteran had previous significant injury to the right knee and 
required an arthrotomy in the past.  On recent examination, 
it was observed that the veteran had significant symptoms in 
his knee requiring him to walk with a cane.  

A July 2002 VA examination reflects that the veteran had 
right knee medial collateral ligament repair in 1967 and 
subsequently injured his right knee playing rugby.  It was 
noted that the veteran was on a waiting list for a total knee 
replacement due to end-stage severe degenerative joint 
disease and chronic pain.  The veteran complained of 
intermittent daily pain in the right knee.  Moving at night 
also brought on pain and, occasionally, it would wake him up.  
Standing up and moving also brought on pain.  The veteran 
would walk about 200 meters and then needed to get off his 
feet because of the pain.  He could not run.  If the veteran 
went upstairs, he would go one step at a time and such was 
also painful.  Motrin and aspirin were used to help relive 
the pain.  Hot soaks also helped.  Getting off his feet and 
non-weight bearing helped decrease the pain in the veteran's 
knee.  He had a history of a Baker's cyst as well as 
intermittent swelling that occurred about once a month, 
lasting up to three days.  The veteran had a locking 
sensation lasting seconds that occurred four to five times a 
day on average and the right knee seemed to give way 
momentarily one to two times a day.

Upon physical examination, the veteran arrived ambulatory.  
He had an antalgic gait affecting the right leg.  There was 
an 8-millimeter scar present on the medial aspect of the knee 
and a 2-millimeter scar present on the lateral aspect of the 
knee.  The right knee had 12 to 115 degrees of flexion.  
There was also a 6-degree valgus deformity from the right 
knee distally.  The right knee was stressed and the medial 
collateral ligament was intact and normal.  The veteran had 
some moderate looseness of the lateral collateral ligament.  
The anterior cruciate ligament appeared normal.  There was a 
mild effusion present in the right knee.  When the knee was 
fully extended, there was a palpable Baker's cyst.  There was 
no specific bony tenderness.  Passive motion of the knee with 
pain on the patella created pain in the knee.  There was a 
snapping that could be felt occasionally in the knee.  After 
repetitive motions, the right knee range of motion remained 
unchanged.  The musculature of the right and left legs 
appeared symmetrical.  X-rays of the right knee showed 
degenerative joint changes.  The examiner diagnosed 
degenerative joint disease of the right knee, status-post 
medial collateral ligament repair.  

September 2003 VA X-rays of the right knee revealed severe 
degenerative changes and no acute abnormalities.

A January 2004 VA examination reflects that the veteran's 
complaints from the July 2002 VA examination were still the 
same.  He indicated, however, that both the duration and 
severity of the pain was worsening.  The right knee pain was 
awakening the veteran five to seven times a night.  He also 
wore a brace on the right knee daily to unload the weight on 
the knee.  The veteran indicated that the brace helped.  He 
was also using a cane when walking greater than 20 meters.  
It was recorded that the veteran was currently working in the 
State Veteran's Service Office.  His right knee impacted his 
usual occupation in that it was hard for him to travel in a 
car and ambulate.  It was also difficult for the veteran to 
carry objects.  Regarding his usual activities, due to his 
right knee, he was no longer walking, running, or doing 
exercises that he normally would.  The veteran also stopped 
hunting and cross-country skiing.  He was not capable of 
doing home repairs or lawn mowing because of his knee.  The 
veteran took ibuprofen for the pain.

The veteran arrived ambulatory for the examination.  He had 
an antalgic gait.  He used no assistive devices, but informed 
the examiner that his knee brace and cane were in the car.  
The veteran moved stiffly and slowly.  Examination showed 
previously described surgical scars that had not changed.  
There was a slight effusion present in the right knee.  There 
was tenderness on palpation about the lateral aspect of the 
knee.  The right knee had 18 to 114 degrees of flexion.  The 
veteran grimaced with pain at the end of the range of motion 
with flexion and extension.  There was no change in his range 
of motion after repetitive motion.  There was 6 degrees of 
valgus deformity with the right in extension.  When the knee 
was stressed, the veteran had some mild anterior cruciate 
ligament laxity, which was also painful when stressed.  The 
medial collateral and the lateral collateral ligaments were 
normal.  There were no flare-ups.  The examiner diagnosed 
severe degenerative joint disease of the right knee.  

The veteran is service-connected for tear of the medial 
collateral ligament, post-operative, with traumatic 
degenerative joint disease of the right knee, evaluated as 30 
percent disabling pursuant to Diagnostic Code 5010-5262, 
effective January 26, 2002.  At his September 2005 Board 
hearing, the veteran contended that he is entitled to a 
rating in excess of 30 percent because he had worn a knee 
brace for the past three to four years and had constant pain.  
He also indicated that he had difficulty sitting, walking, 
kneeling, bending, and using stairs.  The veteran stated that 
he had swelling and popping in his right knee and, when 
swollen, the joint was hot to touch.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2005).  The hyphenated 
diagnostic code in this case indicates that arthritis due to 
trauma under Diagnostic Code 5010 is the service-connected 
disorder and that the impairment of the tibia and fibula 
under Diagnostic Code 5262 is a residual condition.  Absent 
any objective medical evidence of malunion of the tibia and 
fibula or marked ankle disability, it appears that the 30 
percent disability evaluation was based on recognition that 
the veteran had a marked knee disability.  In fact, in the 
September 2002 rating decision, the RO found that such rating 
contemplated the veteran's knee symptomatology of effusion, 
moderate looseness, limitation of motion, and pain.  As he 
did not require a brace as a result of nonunion and loose 
motion, the RO determined that the veteran was not entitled 
to a 40 percent rating under Diagnostic Code 5262.  

When analyzing the manifestations of the veteran's right knee 
disability under Diagnostic Code 5262, the Board does not 
find evidence to support a rating in excess of 30 percent.  
Although the veteran does wear a knee brace and, in July 
2002, it was noted that he had some moderate looseness of the 
lateral collateral ligament, the evidence of record does not 
demonstrate that such is a result of nonunion of the tibia 
and fibula.  Therefore, the veteran has not been shown to 
have met the criteria for a 40 percent evaluation under 
Diagnostic Code 5262.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Regarding Diagnostic Codes 5003 and 5010, the X-ray evidence 
of record clearly demonstrates that the veteran has severe 
degenerative joint disease of the right knee.  As indicated 
previously, such Diagnostic Codes provide that arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion.  

In contemplation of Diagnostic Codes 5260 and 5261, the 
evidence of record reflects that the veteran has demonstrated 
an increasingly limited range of right knee motion with pain 
at the end of flexion and extension.  Specifically, in 
February 2002, his range of motion was 3 to 120 degrees.  In 
July 2002, range of motion was 12 to 115 degrees and passive 
motion of the knee was painful.  Most recently, in January 
2004, range of right knee motion was 18 to 114 degrees with 
pain at the end of the range of motion.  There was also no 
change in the range of motion after repetitive motion in 
either July 2002 or January 2004.  See DeLuca, supra.  Under 
Diagnostic Code 5260, the veteran is not entitled to a 
separate, compensable evaluation as flexion is not limited to 
60 degrees or less, even when considering his painful knee 
motion.  However, the veteran's right knee extension was 
limited to 18 degrees with pain at his most recent VA 
examination.  Such approximates the rating criteria for a 30 
percent evaluation under Diagnostic Code 5261.  However, as 
the veteran is already being compensated for such limited 
extension in the 30 percent rating assigned under Diagnostic 
Code 5262 for marked knee disability, to grant a separate 30 
percent evaluation under Diagnostic Code 5261 would 
constitute pyramiding because the veteran would be 
compensated twice for the same manifestations.  See 38 C.F.R. 
§ 4.14 (2005); Esteban, supra.  

The Board notes that VAOPGCPREC 9-04, supra, is inapplicable 
in this case as the veteran is rated under Diagnostic Code 
5262.  However, even assuming that he would be entitled to a 
30 percent disability rating under Diagnostic Code 5261, he 
has not had a compensable loss of right knee flexion and, as 
such, would not be entitled to a separate rating under 
Diagnostic Code 5260 pursuant to VAOPGCPREC 9-04. 

With regard to subluxation and instability under Diagnostic 
Code 5257, the Board observes that the veteran's right knee 
was stable with varus and valgus stresses as well as on 
anterior and posterior stressing in October 2001 and February 
2002.  But in July 2002, he reported that his right knee 
seemed to give way momentarily one to two times a day.  Upon 
physical examination, he had some moderate looseness of the 
lateral collateral ligament.  In January 2004, when the 
veteran's right knee was stressed, he had some mild anterior 
cruciate ligament laxity.  Under VAOPGCPREC 23-97, supra, the 
veteran may be assigned separate ratings for arthritis with 
limitation of motion under Diagnostic Code 5260 or 5261 and 
for instability under Diagnostic Code 5257.  The evidence 
demonstrates that, if it were not for the veteran's already 
assigned 30 percent evaluation under Diagnostic Code 5262 for 
marked knee disability, he would be entitled to a 30 percent 
disability rating under Diagnostic Code 5261 for limited 
extension.  As he also experiences slight instability as a 
result of his right knee disability, the Board finds that he 
is entitled to a separate 10 percent rating under Diagnostic 
Code 5257.  

The Board notes that the veteran's service medical records 
indicate that he had a meniscectomy.  As such, consideration 
has been given to the applicability of Diagnostic Code 5259, 
which provides for a 10 percent rating for symptomatic 
semilunar cartilage removal.  However, the Board finds that 
the veteran is not entitled to a separate rating under this 
Diagnostic Code as his knee symptomatology, to include 
limited motion, pain, and instability, is fully encompassed 
by the 30 percent evaluation under Diagnostic Code 5262 and 
the additional 10 percent evaluation under Diagnostic Code 
5257.  In other words, a separate 10 percent evaluation under 
Diagnostic Code 5259 would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2005); Esteban, supra.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the evidence does not demonstrate ankylosis (bony 
fixation of the joint), dislocation of semilunar cartilage, 
or genu recurvatum, so as to be entitled to higher or 
separate ratings under Diagnostic Codes 5256, 5258, or 5263, 
respectively.  Additionally, the evidence demonstrates that 
the veteran's right knee is neurovascularly intact.  The July 
2002 and January 2004 VA examinations revealed scars on the 
veteran's right knee, presumably from his in-service 
meniscectomy.  However, the scars are asymptomatic and not of 
a size so as to warrant consideration under Diagnostic Codes 
pertinent to the rating of scars.  Therefore, the Board finds 
no additional functional impairment associated with the 
veteran's right knee disability to warrant consideration of 
alternate rating codes.  

As such, the Board finds that the veteran is not entitled to 
a rating in excess of 30 percent for tear of the medial 
collateral ligament, post-operative, with traumatic 
degenerative joint disease of the right knee, under 
Diagnostic Code 5262.  However, he is entitled to a separate 
10 percent rating under Diagnostic Code 5257 for slight right 
knee instability.  VAOPGCPREC 23-97, supra.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  The record 
does not reflect any recent hospitalizations for the 
veteran's knee disability or show that such is unusually 
manifested.  Moreover, the evidence reflects that the veteran 
is currently employed and works approximately 40 hours a week 
at a desk job.  Therefore, the medical evidence shows that 
any objective manifestations of the veteran's right knee 
disability are essentially those contemplated by the 
schedular criteria.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

III.  Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

At his September 2005 Board hearing, the veteran stated that 
he injured his left biceps while serving on active duty.  He 
stated that he had the injury repaired and, as a result, 
bones in his forearms were fused together.  The veteran 
indicated that he had no range of motion in his left forearm.  

The veteran's service medical records do not show any 
complaints, treatment, or diagnosis pertaining to the left 
biceps or forearm.  (His right biceps tendon was ruptured in 
May 1985 and surgically repaired.)  His May 1992 separation 
examination reflects that his upper extremities, to include 
strength and range of motion, were normal upon clinical 
evaluation.  

When examined in December 1992 by VA pursuant to an original 
compensation claim, it was noted the veteran's right biceps 
tendon had been torn in 1985 while playing on the Army rugby 
team and required surgical intervention.  No abnormalities 
were reported with respect to the left biceps.  (The 
veteran's service connected disabilities include 
postoperative residuals of a ruptured right distal biceps 
tendon, evaluated at noncompensable from June 1992.)  

October 1995 treatment records from Langley Air Force Base in 
Virginia show that the veteran had surgery to repair his left 
biceps tendon, which had ruptured.  

A January 2002 X-ray report from Casper Medical Imaging, 
Inc., reflects an impression of a bony proliferative response 
related to repair of the biceps tendon.  Also in January 
2002, VA treatment records reflect that the veteran ruptured 
his left distal biceps in 1995 while in Langley, Virginia, 
and he had such repaired.  The veteran had near complete loss 
of pronation and supination in the left hand, which is 
nondominant, since his surgery in 1995.  He did not do 
physical therapy following the surgery.  X-rays showed 
significant heterotopic bone in the proximal radioulnar joint 
near the insertion of the biceps tendon on the radial 
tuberosity.  There were three Mitek suture anchors.  The 
distal radioulnar joint appeared normal and there was a 
dramatic volar bow to the distal radius.  As relevant, 
physical examination revealed previous surgical incisions 
over the anterior medial cubital foss and dorsal radial 
surface.  The veteran had maybe 5 degrees of pronation and no 
supination whatsoever from the neutral position on the left 
side.  He was able to fully flex his elbow but lacked 5 
degrees of full extension.  The veteran was diagnosed with 
multiple areas of degenerative joint disease and significant 
heterotrophic ossification in the area of the insertion of 
the biceps tendon on the left.  It was noted that the veteran 
had no pain, but was frustrated by the lack of pronation and 
supination.  He also had difficulty with things such as 
reaching for objects and turning over his hand.  The veteran 
had no complaints of pain in the elbow or forearm.  

The January 2002 evidence of multiple areas of degenerative 
joint disease in the area of the insertion of the biceps 
tendon on the left is the first X-ray evidence of 
degenerative changes or osteoarthritis of record related to 
the left biceps.  There is no evidence that such changes were 
manifested to a degree of 10 percent within the first year 
after service nearly ten years earlier.  As such, presumptive 
service connection is not warranted for arthritis of the left 
arm associated with the insertion of the biceps tendon.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  (This 
finding does not affect in any way the veteran's service-
connected disability due to traumatic degenerative joint 
disease of the left shoulder, rated as noncompensable from 
June 1992.)  

Although examination in January 2002 also revealed that the 
veteran had only about 5 degrees on pronation and no 
supination whatsoever of his left forearm, there is not 
medical evidence linking a left biceps or forearm disorder to 
a disease or injury during service.  As such, the only 
evidence suggesting a link or nexus between active duty 
service and a left biceps/forearm disorder is the veteran's 
own statements.  The veteran, as a layperson, may of course 
testify as to events in service, but laypersons are not 
qualified to provide an opinion concerning medical diagnosis 
or whether a current disability is medically related to an 
event in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, the record contains no competent 
medical opinion that the veteran has a current disability of 
the left biceps/forearm that is related to a disease or 
injury incurred during his military service.  Absent 
competent evidence of a causal medical relationship between a 
current disability of the left biceps/forearm and service, 
the requirements for service connection are not met.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a left biceps/forearm disorder.  Thus, 
the doctrine is inapplicable appeal as to this issue must be 
denied.  38 U.S.C.A. § 5107.  The veteran is, of course, free 
to apply to reopen the claim at any time with new and 
material evidence, particularly medical evidence linking the 
residuals of a left biceps or forearm disability to service.  


ORDER

A rating in excess of 30 percent for tear of the medial 
collateral ligament, post-operative, with traumatic 
degenerative joint disease of the right knee, is denied.   

A separate 10 percent rating for right knee instability is 
granted subject to the laws and regulations governing the 
payment of monetary awards.

Service connection for a left biceps/forearm disorder is 
denied. 



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


